The opinion of the court was delivered by
Parker, J.
This certiorari brings before the court the assessment of taxes for the year 1885, on property of Adrian S. Appelget, in the township of Monroe, in the county of Middlesex.
The only reason for setting aside the assessment, urged by the prosecutor, is the alleged erroneous valuation, by the assessor, of his farm. It is said by the prosecutor that his farm is rated higher than similar farm land of equal or greater value in the same township. An effort was made to prove this, but the evidence is not satisfactory. Even if the testimony proved that the farm was rated too high in comparison with other lands in the vicinity, it would not avail the prosecutor in this proceeding. He had legal notice of the tax levied, in time to apply to the commissioners of appeal. He did not apply to the commissioners for a reduction. He says he had applied for reduction before other boards of commissioners, in former years, and had been refused. This is not a good reason for not applying to the board of 1885.
*170The prosecutor has no legal right to have the court order a reduction of the tax or to set aside the assessment. On a question of value, depending on evidence, the court will not, on certiorari, entertain it, except by way of appeal, after the commissioners have acted. State, Young, pros., v. Parker, 5 Vroom 49.
Whether an assessment is excessive, is within the province of the commissioners of appeal to determine, and application should first be made to them. State v. Danser, 3 Zab. 552; 5 Vroom 53.
If a party assessed has opportunity to make appeal before the board of commissioners and fails to do so, he cannot have relief on certiorari. State, Hall, pros., v. Snediker, 13 Vroom 76.
In Conover v. Davis, 19 Vroom 112, it is held that on certiorari the court cannot determine disputes as to value of ratables.
The certiorari in this case is dismissed, with costs.